PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/362,960
Filing Date: 25 Mar 2019
Appellant(s): Imagination Technologies Limited



__________________
Vincent M. Deluca (32408)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 6/13/2022.

DETAILED ACTION

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/7/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
35 USC 101 rejection of claims 1 – 20.
35 USC 103 rejection of claims 1, 2, 11, 12, 17, 19 and 20, over Yang (USPAT 6467002, prior art part of IDS dated 3/25/2019), in view of Herdrich et al (US 20160182345, hereinafter Herdrich).
35 USC 103 rejection of claims 3, 13 and 18, over Yang and Herdrich, and further in view of Spitzer (USPAT 7979615).
35 USC 103 rejection of claims 4 and 14, over Yang and Herdrich, and further in view of Amano et al (US 20140006665, hereinafter Amano).
35 USC 103 rejection of claims 5 – 10, 15 and 16, over Yang and Herdrich, and further in view of Blaine et al (US 20150347327, hereinafter Blaine).

(2) Response to Argument
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
1). Appellant argued on pages 5 – 7 that 35 USC 101 abstract idea rejection of claims 1 – 20 is improper. Appellant specifically argued that claim 1 is not an abstract idea because “The novelty of... claim 1 granting access to a plurality of shared resources by a plurality of requestors according to an arbitration scheme that minimize the maximum time that a requestor may have to wait to gain access to the resource”.

The examiner disagrees as claims steps of determining relevant priority information of resources for the next cycle based on the requestor and priority information of the current cycle is merely mental steps. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed priority selection hardware according to the specification can be generic computing elements, used to implement mental processes. The claims does not actually require using the priority information to grant access to the shared resources as appellant argued. Furthermore, the specification never explicitly defines a priority selection hardware and can be interpreted to be any generic computing component implementing a “priority selection logic”. The steps claimed in the claims are merely series of mental steps that does not inherently require computing hardware to process, i.e., that it may be done by a human using paper and pencil, and claiming a generic computing hardware to carry out the mental step is insufficient to overcome this 35 USC 101 abstract idea rejection.

2). Appellant argued on pages 7 – 17 that the combination of Yang and Herdrich does not teach the claimed limitations of claims 1 and 11. 

Appellant argued that Yang does not teach the claimed limitation “generating, at the priority selection hardware, for each resource, relevant priority information for the next cycle by extracting from the priority information for the next cycle for that resource the information that relates to the requestors that requested access to the resource in a current cycle and were not granted access to the resource in the current cycle”. Specifically, appellant argued on page 10 that “Yang discloses generating priority information for the next cycle by modifying the priorities of the current cycle. Specifically, Yang discloses modifying the priority of the requestors that had lower priority than the selected requestor in the current cycle and/or modifying the priority of the requestors that had higher priority than the requestor selected in the current cycle. Simply modifying or reordering priorities based on the requestor that was granted access is not the same as ‘extracting…’”.

The examiner disagrees with the applicant as Yang reference col 2, lines 47 – 58 teaches “then identifies those of the plurality of devices which have issued service requests to the shared resource in a first clock cycle as requesting devices. Provided that there are more than one requesting device in the first clock cycle, the present invention selects one of the requesting devices to be serviced by the shared resource in a second clock cycle following the first clock cycle, where the selected device has the highest of the priorities among the requesting devices based on the initial priority order. The present invention also reassigns the priorities among the plurality of devices such that the selected device is assigned the lowest one of the priorities”. Yang col 2, line 64 – col 3, line 4 teaches: “the present invention identifies those of the plurality of devices having priorities lower than that of the selected device before the reassignment of the priorities. The present invention then reassigns the priorities among the plurality of devices such that those of the plurality of devices identified above as having priorities lower than that of the selected device are assigned the highest ones of the priorities”. Thus, it can be seen that Yang teaches the claimed generating priority information for the next cycle indicating which of the plurality of requestors should have priority in the next cycle (the requestors not being granted access to the resource in the current cycle is to have their priority boosted for the next cycle).
Next, Yang at col 7, lines 31 – 44 teaches “in one embodiment, after the device to be serviced has been selected, the priorities among the various devices are reordered such that the highest priorities are assigned to those devices having lower priorities than that of the selected device before priority reassignment, while the next highest priorities are assigned to those devices having higher priorities than that of the selected device before priority reassignment. This leaves the lowest priority to the device selected for service. As such, all devices have substantially equal opportunity to gain access to the shared resource. In particular, in this embodiment, those devices with low initial priorities are among the first to be reassigned the top priorities, thus fairness in arbitration is assured”. The examiner notes the reordering of priorities are applied to the requestors that requested access to the resource and were not granted access in the current cycle, and thus the reordered priorities for the next cycle is mapped claimed “relevant priority information for the next cycle based on the priority information for the next cycle for that resource information that relates to requestors that requested access to the resource in a current cycle and were not granted access to the resource in the current cycle”. 
Furthermore, the term “extracting” is never mentioned in the specification, and under broadest reasonable interpretation (BRI), would mean “to obtain”. Yang teaches applying priority reordering to obtain a fair priority list for the next round, thus Yang teaches the claimed limitation. 

	Appellant argued on pages 15 - 17 that Herdrich does not disclose “priority selection hardware”, “multiple resources” and “requestors of access to such resources”, and “aggregating performance levels for multiple nodes to determine an aggregated performance level of a data center is not equivalent to combining relevant priority information for multiple resources nor provides any motivation for combining relevant priority information of requestors for multiple resources.

The examiner disagrees. Yang teaches priority arbitration for a shared resource, therefore Yang teaches “priority selection hardware” and “requestors of access to such resources”. The examiner recognize that Yang reference only teaches one shared resource. Therefore, Herdrich reference is introduced to cure that deficiency. Herdrich teaches the concept of aggregating performance level (data) of plurality of nodes (resources) to an aggregated form. One of ordinary skill in the art can easily incorporate the teaching of Herdrich into Yang so that priority information of a plurality of shared resources can be combined into an aggregated form, and such combination would widen the priority arbitration of Yang to cover a wide range of shared resources and would enhance the overall appeals of all references. 

3). Appellant argued on page 17 that the combination of Yang, Herdrich and Spitzer does not teach the claimed limitations of claims 3, 13 and 18.
Appellant did not present claim specific arguments and instead relying on the alleged deficiencies of claim 1 listed in section 2) above and thus stand and fall with independent claims 1 and 11.

4). Appellant argued on page 18 that the combination of Yang, Herdrich and Amano does not teach the claimed limitations of claims 4 and 14.
Appellant did not present claim specific arguments and instead relying on the alleged deficiencies of claim 1 listed in section 2) above and thus stand and fall with independent claims 1 and 11, 

5). Appellant argued on pages 18 – 19 that the combination of Yang, Herdrich and Blaine does not teach the claimed limitations of claims 5 – 10, 15 and 16.
Appellant did not present claim specific arguments and instead relying on the alleged deficiencies of claim 1 listed in section 2) above and thus stand and fall with independent claims 1 and 11, 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHARLES M SWIFT/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        
Conferees:
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196 
                                                                                                                                                                                                       /LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.